FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10551

               Plaintiff - Appellee,             D.C. No. 4:13-cr-02083-JAS

 v.
                                                 MEMORANDUM*
RENEE JUDITH CAMPA, a.k.a. Renee
Campa Guzman,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James A. Soto, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Renee Judith Campa appeals from the district court’s judgment and

challenges the 24-month sentence imposed following her guilty-plea conviction for

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Campa’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Campa the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Campa waived her right to appeal her sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                          2                                    14-10551